Case 6:20-cv-00055-RSB-BWC Document 39 Filed 01/06/21 Page 1of1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF GEORGIA
STATESBORO DIVISION

RANDY JENKINS HARMON, JR.,

Plaintiff, CIVIL ACTION NO.: 6:18-cv-83
Vv.

WARDEN DOUG WILLIAMS, et al.,

 

Defendants.

ORDER

After an independent and de novo review of the entire record, the undersigned concurs with
the Magistrate Judge’s Report and Recommendation, doc. 17. Plaintiff did not file Objections to
the Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report and Recommendation as
the opinion of the Court. The Court DISMISSES Plaintiff's: monetary damages claims against
all Defendants in their official capacities; claims concerning being stripped searched and having
his property confiscated; and claims against Defendants Smith State Prison, Gregory Dozier, and
the Georgia Department of Corrections. Plaintiff's due process claims against Defendants
Williams, Byrd, Godfrey, Watkins, Wright, Santiago, Rebing, Johnston-Bennett, Collier, and

Kilpatrick remain pending. Doc. 18.

 

SO ORDERED, this ; day of February, 2020.

  
 

   
   

 

 

- ID ALL, CHIEF JUDGE
UNITED STATES DISTRICT COURT
ERN DISTRICT OF GEORGIA
